Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-15, and 17-21 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests an information processing device, comprising: a control section configured to:
control a specific output associated with a position of an object, wherein
the object is in a three-dimensional space, 
the specific output is controlled based on user action information indicating a user’s action and a position relationship between a display region of a display device and the object, and
the object includes a first virtual object located outside the display region; and
control a first feedback output based on the user action information and a position relationship between the display region and the first virtual object, wherein the first feedback output indicates a position of the first virtual object.  
Claim 21 is allowed since none of the prior art, alone or in combination, teaches or suggests an information processing device, comprising:
a control section configured to:
control a specific output associated with a position of an object, wherein the object is in a three-dimensional space,
the specific output is controlled based on each of user action information indicating a user’s action and a position relationship between a display region of a display device and the object, and the object includes a first real object; and control a feedback output based on the user action information and a position relationship between the first real object and a second real object, wherein the feedback output indicates a position of the first real object, and the second real object is different from the first real object.
Claims 13, 14 and 15 are allowed for similar reasons as claim 1.  
Claims 2-3, 6-12 and 17-20 are allowed for being dependent upon aforementioned independent claims 1, 13, 14 and 15.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624